                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    WILMINGTON TRUST, NA,                                Case No.19-cv-03007-JSC
                                                       Plaintiff,
                                   8
                                                                                             ORDER TO DEFENDANTS TO
                                                v.                                           SHOW CAUSE AS TO WHY THIS
                                   9
                                                                                             CASE SHOULD NOT BE
                                  10    JAMES EDWARD MCCREARY, et al.,                       REMANDED
                                                       Defendants.                           Re: Dkt. No. 1
                                  11

                                  12
Northern District of California
 United States District Court




                                              Defendants James Edward McCreary and Cheryl McCreary, proceeding pro se, removed
                                  13
                                       this state-law unlawful detainer action to federal court from the Superior Court of Contra Costa
                                  14
                                       County, California. Defendants invoke federal subject matter jurisdiction based solely on
                                  15
                                       diversity jurisdiction under 28 U.S.C. § 1332. (Dkt. No. 1.) Diversity jurisdiction under 28
                                  16
                                       U.S.C. § 1332(a)(1) requires complete diversity of citizenship and an amount in controversy in
                                  17
                                       excess of $75,000.
                                  18
                                              The defendant seeking removal “bears the burden of establishing that removal is proper”
                                  19
                                       and the “removal statute is strictly construed against removal jurisdiction.” Provincial Gov’t of
                                  20
                                       Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). Further, when a case is
                                  21
                                       removed to federal court, the court has an independent obligation to satisfy itself that it has federal
                                  22
                                       subject matter jurisdiction. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). A
                                  23
                                       case removed to federal court must be remanded to state court “if at any time before final
                                  24
                                       judgment it appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c).
                                  25
                                              Here, the notice of removal is deficient because the amount in controversy requirement is
                                  26
                                       not satisfied. “In unlawful detainer actions, the right to possession is contested, not title to the
                                  27
                                       property, and plaintiffs may collect only damages that are incident to that unlawful possession.”
                                  28
                                   1   Fed. Home Loan Mortg. Corp. v. Pulido, No. C 12-00277 LB, 2012 WL 40554, at *2 (N.D. Cal.

                                   2   Feb. 17, 2012). In other words, the value of the property does not count toward the amount in

                                   3   controversy. Here, the unlawful detainer action specifies that it is a small claims civil case “under

                                   4   $10,000.00,” (Dkt. No. 1 at 4), and the plaintiff seeks “holdover damages” in the amount of

                                   5   $167.00 per day, accruing since the Notice to Quit expired on April 23, 2019, (id. at 5-6). That

                                   6   amount is well below the $75,000 threshold.

                                   7          Further, pursuant to 28 U.S.C. § 1441(b)(2), a case “otherwise removable solely on the

                                   8   basis of [diversity] jurisdiction . . . may not be removed if any of the parties in interest properly

                                   9   joined and served as defendants is a citizen of the State in which such action is brought.” See also

                                  10   Spencer v. United States District Court, 393 F.3d 867, 870 (9th Cir. 2004) (“It is thus clear that the

                                  11   presence of a local defendant at the time removal is sought bars removal.”) (citing 28 U.S.C. §

                                  12   1441(b)). The notice of removal states that both Defendants are California citizens. Thus,
Northern District of California
 United States District Court




                                  13   removal is barred under section 1441(b)(2).

                                  14          Accordingly, the Court ORDERS Defendants to SHOW CAUSE as to why this action

                                  15   should not be remanded to state court. Defendants shall respond in writing by June 17, 2019. If

                                  16   Defendants fail to respond or their response fails to establish a basis for federal subject matter

                                  17   jurisdiction, the Court will issue a report recommending that a district judge remand the action to

                                  18   the Contra Costa County Superior Court.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 5, 2019

                                  21

                                  22
                                                                                                      JACQUELINE SCOTT CORLEY
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        WILMINGTON TRUST, NA,
                                   7                                                          Case No. 19-cv-03007-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        JAMES EDWARD MCCREARY, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on June 5, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Cheryl McCreary
                                       James Edward McCreary
                                  20   1230 Warner Court
                                       Lafayette, CA 94549
                                  21

                                  22   Dated: June 5, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          3
